Citation Nr: 0102338	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic recurrent 
herpes zoster, left sided facial pain and removal of viral 
papilloma from the oropharynx, the residuals of a post-
herpetic infection, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for left ear tinnitus, 
a residual of a post-herpetic infection, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for left 
ear sensorineural hearing loss, a residual of a post-herpetic 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to February 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the veteran an increased evaluation for 
his service-connected residuals of post-herpetic infection, 
manifested by left ear hearing loss, tinnitus, left sided 
facial pain, and the removal of a viral papilloma from the 
oropharynx.  A hearing was held before the undersigned 
Veterans Law Judge at the RO (i.e. a Travel Board hearing) in 
December 1996.

The Board remanded this mater to the RO in March 1997 for 
further development and adjudication.  Among other things, it 
was requested that, if deemed appropriate, the RO separately 
evaluate each service-connected manifestation of the post-
herpetic infection.  In a July 2000 decision, the RO 
separately rated the service-connected residuals of the post-
herpetic infection, and the claims before the Board are 
currently as listed above.  

The Board points out that in the July 2000 decision, the RO 
denied service connection for skin and eye disorders, and 
chronic otitis, all claimed as residuals of the post-herpetic 
infection.  To date, the veteran has not perfected appeals of 
these claims, and as such, they are not before the Board.  

Finally, as noted in the March 1997 remand, the veteran 
raised a claim of entitlement to service connection for an 
anxiety disorder.  This claim is again referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for chronic 
recurrent herpes zoster, left sided facial pain and removal 
of viral papilloma from the oropharynx, the residuals of a 
post-herpetic infection has been pending since August 16, 
1992.

2.  Since August 1992 the medical evidence sufficiently 
demonstrates that the veteran's chronic recurrent herpes 
zoster, left sided facial pain and removal of viral papilloma 
from the oropharynx, the residuals of a post-herpetic 
infection, has been manifested by chronic itching and 
burning, and a cold sensation of the maxillary branch of the 
trigeminal nerve.  

3.  The veteran's tinnitus, a residual of a post-herpetic 
infection, is constant, interferes with conversation, and 
worsens during herpes outbreaks.  

4.  The veteran's left ear sensorineural hearing loss, a 
residual of a post-herpetic infection, is currently 
manifested by an average puretone decibel loss of 31 with a 
92 percent discrimination ability; an average puretone 
decibel loss in the right ear of 9 with 96 percent 
discrimination ability has also been currently demonstrated.  
The veteran has level I hearing in both ears.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and no 
more, for chronic recurrent herpes zoster, left sided facial 
pain and removal of viral papilloma from the oropharynx, the 
residuals of a post-herpetic infection, since August 16, 1992 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8205 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus, a residual of a post-herpetic infection, have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).

3.  The criteria for a compensable rating for left ear 
sensorineural hearing loss, a residual of a post-herpetic 
infection have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

For historical purposes, it is noted that in August 1987, the 
RO established service connection for the residuals of post-
herpetic infection, manifested by left ear hearing loss, 
tinnitus, left sided facial pain and removal of viral 
papilloma from the oropharynx.  This decision was based on a 
review of the veteran's service medical records which 
indicated that he was seen in service with a benign papilloma 
which was excised.  A biopsy conducted showed the papilloma 
to be of viral origin, and service medical records also 
indicated that the veteran had been and continued to complain 
of left ear pain and tinnitus, left facial pain, and was 
diagnosed with a herpetic infection involving the left side 
of the face.  Based on the findings of a contemporaneous VA 
examination, a disability evaluation of 10 percent was 
assigned for these service-connected residuals.  

In August 1992 the veteran filed a claim for an increased 
evaluation for the service-connected residuals of post-
herpetic infection, manifested by left ear hearing loss, 
tinnitus, left sided facial pain, and the removal of a viral 
papilloma from the oropharynx.  As noted above, the Board 
remanded this mater to the RO in March 1997 for further 
development and adjudication, and requested that, if deemed 
appropriate, the RO separately evaluate each manifestation of 
the post-herpetic infection.  In a July 2000 decision, the RO 
separately rated the service-connected residuals of the post-
herpetic infection, and each is addressed below.  

Essentially, it is maintained that the evaluations currently 
assigned for each service-connected manifestation of the 
post-herpetic infection are not adequate, given their current 
symptomatology.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


I.  Entitlement to an increased rating for chronic recurrent 
herpes zoster, left sided facial pain and removal of viral 
papilloma from the oropharynx, the residuals of a post-
herpetic infection, currently evaluated as 30 percent 
disabling.

With respect to this claim, the relevant evidence of record 
includes VA outpatient treatment records, examination 
reports, and the veteran's testimony given during the 
December 1996 Travel Board hearing.  Outpatient treatment 
records indicate that the veteran was seen in April and May 
1993 for post-herpetic neuralgia, and complained of increased 
left sided facial pain.  He was assessed with post-herpetic 
neuralgia.  He presented again in August 1993 with a history 
of left sided facial pain syndrome; examination revealed a 
small lesion on the chin and a few vesicles.  In December 
1993 he presented complaining of a rash on his face which was 
assessed as questionable herpes zoster.  He also complained 
of severe burning pain on the left side of his face.  

During the December 1996 Travel Board hearing, the veteran 
testified that he suffers from herpes outbreaks on the 
average of twice a month, which is manifested by pain about 
the left side of his face and pustules developing in that 
area.   

A VA skin diseases examination was accomplished in February 
1998, the report of which reflects the veteran's complaints 
of flare-ups of neuralgia along with a recurring rash.  He 
noted that the rash occurs four to five times annually, lasts 
for two weeks on each occasion, and goes away with the 
neuralgia remaining.  Physical examination revealed no rash 
but chronic itching and burning, and a cold sensation of the 
maxillary branch of the trigeminal nerve.  The veteran was 
diagnosed with chronic herpes zoster with post herpetic left 
trigeminal neuralgia.  

The Board notes that currently, the veteran's service 
connected chronic recurrent herpes zoster, left sided facial 
pain and removal of viral papilloma from the oropharynx, the 
residuals of a post-herpetic infection is rated as 30 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8205 
(2000).  See 38 C.F.R. § 4.20 (2000).  This code pertains to 
paralysis of the fifth (trigeminal) cranial nerve; 
evaluations under this code are dependent upon the relevant 
degree of sensory manifestation or motor loss.  A 30 percent 
evaluation under Diagnostic Code 8205 is warranted for severe 
incomplete paralysis, and a 50 percent rating contemplates 
complete paralysis. 

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a rating higher than 30 percent for the service-connected 
chronic recurrent herpes zoster, left sided facial pain and 
removal of viral papilloma from the oropharynx, the residuals 
of a post-herpetic infection.  As noted above, particularly 
in the report of the February 1998 VA examination, recurrent 
herpes zoster with post-herpetic left trigeminal neuralgia 
was diagnosed, manifested by chronic itching and burning, and 
a cold sensation of the maxillary branch of the nerve; no 
rash was shown.  The Board finds that such manifestations are 
consistent with, by analogy, severe incomplete paralysis of 
the fifth (trigeminal) cranial nerve but not complete 
paralysis.  

However, this does not end the adjudication of this 
particular claim.  The 30 percent evaluation was granted 
effective February 10, 1998, this date representing the date 
of the VA skin diseases examination.  However, the Board is 
of the opinion that, in resolving all doubt in the veteran's 
favor, the medical evidence, to include the outpatient 
treatment records dated in 1993, discussed above, 
sufficiently establishes that at the time he filed his claim 
for an increased rating, the chronic recurrent herpes zoster, 
left sided facial pain and removal of viral papilloma from 
the oropharynx, the residuals of a post-herpetic infection 
warranted a 30 percent evaluation.  As such, resolving any 
doubt in this matter in favor of the veteran, the Board finds 
that the appropriate effective date for the 30 percent 
evaluation for the service-connected chronic recurrent herpes 
zoster, left sided facial pain and removal of viral papilloma 
from the oropharynx, the residuals of a post-herpetic 
infection is August 16, 1992, the date the veteran filed his 
claim.  See 38 C.F.R. § 3.400(o) (2000).  In this regard 
only, the veteran's claim for an increased rating for his 
service connected chronic recurrent herpes zoster, left sided 
facial pain and removal of viral papilloma from the 
oropharynx, the residuals of a post-herpetic infection is 
granted.  


II.  Entitlement to an increased rating for left ear 
tinnitus, a residual of a post-herpetic infection, currently 
evaluated as 10 percent disabling.

With respect to this claim, the relevant evidence of record 
includes a VA examination report and the veteran's testimony 
given during the December 1996 Travel Board hearing.  During 
the hearing, the veteran testified that his tinnitus 
interferes with normal conversation and gets worse during 
outbreaks.  He related that tinnitus bothers him while in 
class but that he was able to focus pretty well.

The report of a February 1998 VA ear disease examination 
indicates that the veteran suffers from constant tinnitus.  
During a similar examination conducted in late May 2000, the 
veteran complained of tinnitus and was diagnosed with left 
sided sensorineural hearing loss and tinnitus.  

A VA audiological evaluation was accomplished in early May 
2000, the report of which reflects the veteran's complaints 
of constant left ear tinnitus which started after surgery in 
November 1986 (presumably the benign papilloma excision).  
The veteran reported that tinnitus keeps him awake and 
interferes with his ability to concentrate, and characterized 
it as severe.  

Taking into account all of the evidence of record, the Board 
finds that an evaluation higher than 10 percent is not 
warranted for the veteran's service connected tinnitus.  In 
this regard, the veteran's service connected tinnitus is 
currently rated at 10 percent disabling under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2000); and it is pointed out 
that this rating reflects the highest schedular award 
available for tinnitus.

Further, there is no showing that the veteran's tinnitus 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
this disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



III.  Entitlement to an increased (compensable) rating for 
left ear sensorineural hearing loss, a residual of a post-
herpetic infection

With respect to this claim, relevant evidence consists of the 
May 2000 VA audiological evaluation report.  On this 
authorized audiological evaluation in May 2000 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
10
LEFT
10
10
15
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The examiner summarized the hearing test results as normal 
hearing in the right ear and moderate high frequency 
sensorineural loss in the left ear.  The report of the VA 
examination conducted later in May reiterated that findings 
documented in this report. 

Initially, it is noted that effective on June 10, 1999, the 
rating criteria for evaluating hearing loss were updated.  64 
Fed. Reg. 25208 (May 11, 1999).  According to the Court of 
Appeals for Veterans Claims (Court), where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

A review of the changes made to the criteria at 38 C.F.R. § 
4.85, and specifically Tables VI, VIA, and VII, reveals that 
the revisions did not make any changes to the numeric 
designations assigned certain levels of puretone threshold or 
speech discrimination.  Thus, there is no change in the 
mechanical application of the appropriate charts to the noted 
auditory acuity.  However, there were substantive changes 
made to regulations at 38 C.F.R. § 4.86 regarding exceptional 
patterns of hearing impairment.  A review of both the old and 
new criteria indicates that this regulation is not applicable 
to the veteran's claim.  The criteria at 38 C.F.R. § 4.86 
effective prior to June 10, 1999, merely discussed the use of 
hearing aids in conducting audiometric examinations and 
evidence used in the award of service connection for hearing 
loss.  It is also pertinent that the audiologist reviewing 
the veteran's examination results has not indicated that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate and would require evaluation 
under Table VIa. See 38 C.F.R. § 4.85(c) (effective prior to 
June 10, 1999).  

The regulations at 38 C.F.R. § 4.86, effective on June 10, 
1999, require the use of Table VIa when specific audiometry 
and speech discrimination scores are noted on examination.  A 
review of the audiometric evaluation of May 2000 does not 
indicate the scores required under the new regulations at 38 
C.F.R. § 4.86.  Based on these findings, there are no 
substantive changes of the regulations evaluating hearing 
acuity that would be applicable to the facts of the current 
case and appellate review is appropriate at this time.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service- connected bilateral 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 
to 6110 (effective prior to and on and after June 10, 1999).

Taking into account all the evidence, the Board finds that 
the veteran's left ear hearing loss is currently properly 
rated as noncompensable.  The results of the May 2000 
examination indicate that the veteran had an average pure 
tone threshold in the right ear of 9 decibels with speech 
recognition of 96 percent, and an average of 31 decibels with 
speech recognition of 92 percent in the left ear.  Evaluating 
these test scores based on Table VI found at 38 C.F.R. § 
4.85, the veteran's right ear hearing acuity is at Level I 
and his left ear is at Level I (the Board notes that as the 
veteran's right ear hearing loss is not service connected, 
nor is he totally deaf in that ear, 38 C.F.R. § 4.85(f), 
provides that it will be assigned a designation for hearing 
impairment of I; regardless, even if service-connected, right 
ear hearing acuity would be at Level I).  In any event, this 
level of hearing acuity, as reflected on Table VII of 
38 C.F.R. § 4.85, is not entitled to a compensable 
evaluation.

It is pertinent to note that the assignment of disability 
ratings for hearing impairment is derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and, therefore, an 
increased evaluation for left ear hearing loss is not 
warranted.


ORDER

Entitlement to a 30 percent evaluation for chronic recurrent 
herpes zoster, left sided facial pain and removal of viral 
papilloma from the oropharynx, the residuals of a post-
herpetic infection from August 16, 1992, is granted, subject 
to the regulations governing payment of monetary benefits.

An increased rating for chronic recurrent herpes zoster, left 
sided facial pain and removal of viral papilloma from the 
oropharynx, the residuals of a post-herpetic infection, 
currently evaluated as 30 percent disabling, is denied.


An increased rating for tinnitus, a residual of a post-
herpetic infection, is denied.

A compensable rating for left ear hearing loss, a residual of 
a post-herpetic infection, is denied.




		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

